DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 5, and 9 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US-10035266-B1), hereinafter Kroeger, and Nagata (US-20190030727-A1), hereinafter Nagata.
Regarding claim 1, Kroeger teaches: 
A trajectory generation device configured to generate a trajectory of a robot for conveying an object, the trajectory generation device comprising: 
“In some implementations, the method further includes identifying a plurality of overriding sequential new waypoints during the operating of the actuators of the robot based on the second segment and in response to identifying the new waypoints during the operating of the actuators of the robot based on the second segment: generating, by the real time trajectory generator, a third segment of a new trajectory toward a new first waypoint of the new waypoints, the third segment indicating the motion states of the actuators of the robot at each of a plurality of third segment times; providing, to the trajectory optimizer, third segment anticipated motion states of the motion states of the actuators, the third trajectory anticipated motion states being the motion states of the third segment for a third segment target time of the plurality of third segment times; operating the actuators of the robot based on the third segment until the third segment target time; generating, by the trajectory optimizer during the operating of the actuators of the robot based on the third segment, a fourth segment of the new trajectory, the fourth segment generated based on the one or more optimization parameters and based on the third segment anticipated motion states provided to the trajectory optimizer; and operating the actuators of the robot based on the fourth segment following the third segment target time. In some of those implementations, identifying the new waypoints is in response to a sensor event of the robot during the operating of the actuators of the robot based on the second segment”);
And a velocity, an acceleration, and a jerk of the suction nozzle at the first via point (see at least col. 8 lines 25 – 43: “The one or more kinematic constraints of the robot that may be utilized by the system in generating the first trajectory include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. The kinematic constraints may be determined in view of a dynamic model of the robot and utilized by the real time trajectory generator in generating the first trajectory”); 
While Kroeger teaches the specifics of the path condition, and finding the via points (waypoints) of specific parts of the path, and teaches the possible use of suction devices applied to this method of trajectory generation (see at least col. 10 lines 33 – 48: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), Kroeger does not teach the specifics of the suction device, nor the fact that the waypoint is specifically calculated when the nozzle comes into contact with the object.
Nagata teaches the suction nozzle of the device, and the step of contacting the object with the suction nozzle (see at least [0046]: “According to still another aspect of the present disclosure, a holding method using a robot hand apparatus is provided. The robot hand apparatus includes a first holder having a first sucking surface that is bendable at any position and that sucks an object using negative pressure, a second holder arranged to oppose the first sucking surface of the first holder, and a driving mechanism that changes a distance between the first holder and the second holder. The method includes touching a distal end of the first holder on the object”). Given that Kroeger suggests the use of the suction device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the specifics of the suction device as taught by Nagata within the device and method as taught by Kroeger. One of ordinary skill in the art would 
Kroeger further teaches a pressurization distance and coordinate calculation unit configured to calculate coordinates of a second via point which is a position of the reference point when the suction nozzle is pushed into the object, based on the path condition information (see at least col. 10 lines 49 – 58: “End effector 206 may define an abstract reference point 208. Reference point 208 may be a point of end effector 206 that traverses a particular path toward a target/last waypoint when robot 200 moves based on a trajectory generated to reach the target waypoint (while optionally encountering additional intermediate waypoints while traversing toward the target waypoint). In some implementations, reference point 208 may be a center of gravity of end effector 206, and/or a point near where end effector 206 attaches to robot 200, though this is not required”).
As described above, while Kroeger does not teach the specifics of the nozzle or the step of setting a via point as the specific location of the nozzle when it is pushed into the object, it does suggest the use of a suction device (see at least col. 10 lines 33 – 48: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), and the step of setting via points (waypoints) along the planned route. Therefore, one of ordinary skill in the art would have easily been able to extrapolate that the step of the nozzle being pushed into the object as outlined within Nagata would be set as a via point (or waypoint) as outlined in the method taught by Kroeger. Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Further, Kroeger teaches a trajectory generation unit configured to generate the trajectory of the suction nozzle which satisfies the path condition information and reaches an end point from a predetermined start point via the first via point and the second via point (see at least col. 14, lines 3 – 15: “Logic 502 may provide control commands to the actuators 504a-n to accomplish one or more programmed tasks. Those control commands include commands that direct the actuators 504a-n to move to traverse one or more trajectories generated according to techniques described herein. Moreover, the logic 502 may optionally determine positions and/or other motion states of one or more actuators 504a-n, end effector 506, and/or a reference point based on sensor feedback and/or other techniques and provide indications of the motion states to trajectory generation system 550 to enable the trajectory generation system 550 to generate trajectories in view of the motion states according to techniques described herein”).
As described above, while Kroeger does not teach the specifics of the nozzle it does suggest the use of a suction device (see at least col. 10 lines 33 – 48: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), and the step of setting via points (waypoints) along the planned route. Therefore, one of ordinary skill in the art would have easily been able to extrapolate that the step of the nozzle coming into contact with the nozzle as outlined within Nagata would be set as a via point (or waypoint) as outlined in the method taught by Kroeger. Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 2, the combination of Kroeger and Nagata teaches the trajectory generation device according to claim 1.
Kroeger further teaches 42wherein the path condition acquisition unit is configured to acquire the path condition information further including a velocity, an acceleration, and a jerk of the suction nozzle at a third via point (see at least col. 8, lines 25 – 34: “The one or more kinematic constraints of the robot that may be utilized by the system in generating the first trajectory include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. The kinematic constraints may be determined in view of a dynamic model of the robot and utilized by the real time trajectory generator in generating the first trajectory”) which is a position of the reference point when pulling-up of the object suctioned by the suction nozzle is started, and the trajectory generation “In some implementations, the trajectory optimizer (or an additional trajectory optimizer) may use anticipated motion states of the actuators for the second segment at a control cycle that is prior to the last waypoint of the set of waypoints being reached to generate a third segment of the trajectory toward the last waypoint. For example, while the second segment is being traversed, the trajectory optimizer may utilize the anticipated motion state for the second trajectory at a future control cycle (i.e., an intermediate waypoint) to generate a third segment of the trajectory toward the last waypoint. In some implementations, the trajectory optimizer may utilize the second segment as a starting trajectory and further optimize the second segment to generate the third segment. At the end of operation of the robot based on the second segment, the generated third segment may then take over and be utilized as the operational trajectory. This may be repeated until the last waypoint is reached to iteratively generate more trajectory segments during traversal toward the last waypoint”).
As within claim 1, while Kroeger does not teach the specifics of the nozzle or the step of setting a via point as the specific location of the nozzle when it is beginning to pull up on the object, it does suggest the use of a suction device (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”) and the step of setting via points (waypoints) along the planned route. 

Regarding claim 3, the combination of Kroeger and Nagata teaches the trajectory generation device according to claim 2.
Nagata further teaches:
A suction condition acquisition unit configured to acquire suction condition information (see at least [0071] and [0072]: “The pressure regulating device 16 has a vacuum pump 34, a first valve 36, and a second valve 38. As illustrated in FIGS. 1 and 3, the vacuum pump 34 communicates with a first space 74 and a first bag 70 of a first holder 52 (see FIG. 4 described later) of the robot hand apparatus 8 via a first tube 40 and a second tube 42. The vacuum pump 34 also communicates with a second space 94 and a second bag 90 of a second holder 54 (see FIG. 4 described later) of the robot hand apparatus 8 via a third tube 44 and a fourth tube 46. The vacuum pump 34 a) sucks air from the first space 74 of the first holder 52 via the first tube 40, b) sucks air from the first bag 70 of the first holder 52 via the second tube 42, c) sucks air from the second space 94 of the second holder 54 via the third tube 44, and d) sucks air from the second bag 90 of the second holder 54 via the fourth tube 46, on the basis of the control signal from the integrated processor 28”);
Further, Nagata teaches wherein the unit indicates a suction time required for the suction nozzle to reach a predetermined suction pressure (see at least [0111]: “Then, the integrated processor 28 transmits the control signal to the pressure regulating device 16 on the basis of the image information from the tip camera 10. With the signal, the vacuum pump 34 is driven in the state in which the first valve 36 is closed, and the pressure of the second space 94 of the second holder 54 is reduced to be lower than the atmospheric pressure. Consequently, the second sucking surface 62 of the second holder 54 is caused to suck the object 4 using negative pressure at time t5 in FIG. 8 (S112)”);
And a stop time calculation unit configured to calculate a stop time at the second via point based on the suction condition information (see at least [0046]: “The robot hand apparatus includes a first holder having a first sucking surface that is bendable at any position and that sucks an object using negative pressure, a second holder arranged to oppose the first sucking surface of the first holder, and a driving mechanism that changes a distance between the first holder and the second holder. The method includes touching a distal end of the first holder on the object; pressing the distal end of the first holder to the object”; see further [0105] and [0106]: “At this time, the second holder 54 is moved to a position in advance so as not to interfere with the operation of the robot hand apparatus 8. If the distal end 54b of the second holder 54 interferes with an inner wall surface or the like of the package box 18, the second holder 54 may be bent by pressing a side surface of the second holder 54 on the side opposite to the second sucking surface 62 to the inner wall surface or the like of the package box 18. The integrated processor 28 transmits the control signal to the pressure regulating device 16 on the basis of the image information from the tip camera 10. With the signal, the vacuum pump 34 is driven in the state in which the first valve 36 is closed, and the pressure of the first space 74 of the first holder 52 is reduced to be lower than the atmospheric pressure. Consequently, the sucked region 108 is sucked to the region of the first sucking surface 60 between the first position 110 and the distal end 52b of the first holder 52 using negative pressure at time t1 in FIG. 8 (S107)”). Here it is noted that the second via point was defined as where the nozzle presses into the object, which is demonstrated within the citation. 
Because each of the time variables designate a specific time for each action to occur (see at least [0106]: “Consequently, the sucked region 108 is sucked to the region of the first sucking surface 60 between the first position 110 and the distal end 52b of the first holder 52 using negative pressure at time t1 in FIG. 8 (S107)”) the reference necessarily includes a stop time at each interval included.
Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 4, the combination of Kroeger and Nagata teaches the trajectory generation device according to claim 3.
Nagata teaches wherein the trajectory generation device further comprises: 
A pressurization time calculation unit configured to calculate a pressurization time necessary for increasing a suction pressure of the suction nozzle, which is a movement time of the suction nozzle from the first via point to the second via point, based on the path condition information (see at least [0145]: “Then, the integrated processor 28 transmits the control signal to the pressure regulating device 16 (see FIG. 1) on the basis of the image information from the tip camera 10 (see FIG. 1). With the signal, the vacuum pump 34 (see FIG. 1) is driven in the state in which the first valve 36 (FIG. 1) is closed, and air is sucked through the first sucking holes 124 of the first holder 52A and the second sucking holes 128 of the second holder 54A. Consequently, the first sucking surface 60A starts sucking the first side surface 4a of the object 4 using negative pressure, and the second sucking surface 62A starts sucking the second side surface 4b of the object 4 using negative pressure at time t6 in FIG. 16 (S306), and thus the distal end 52b of the first holder 52A and the distal end 54b of the second holder 54A are respectively fixed onto the first side surface 4a and the second side surface 4b of the object 4”). Where here, as described above, the time variables denote tracking the amount of time necessary to move the robotic arm from one position to the next. 
And a pulling-up time calculation unit configured to calculate a pulling-up time for moving the suction nozzle from the second via point to the third via point based on the path condition information, wherein the stop time calculation unit is configured to calculate the stop time at the second via point based on the suction time indicated by the suction condition information, the pressurization time, and the pulling-up time (see at least [0145] through [0150]: “Consequently, the first sucking surface 60A starts sucking the first side surface 4a of the object 4 using negative pressure, and the second sucking surface 62A starts sucking the second side surface 4b of the object 4 using negative pressure at time t6 in FIG. 16 (S306), and thus the distal end 52b of the first holder 52A and the distal end 54b of the second holder 54A are respectively fixed onto the first side surface 4a and the second side surface 4b of the object 4 … The object 4 is picked up while the orientation of the object 4 is corrected, and the object 4 can be sucked to and sandwiched by the first holder 52A and the second holder 54A”). 
Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

“User interface output devices 720 may include a display subsystem, a printer, a fax machine, or non-visual displays such as audio output devices. The display subsystem may include a cathode ray tube (CRT), a flat-panel device such as a liquid crystal display (LCD), a projection device, or some other mechanism for creating a visible image. The display subsystem may also provide non-visual display such as via audio output devices. In general, use of the term “output device” is intended to include all possible types of devices and ways to output information from computer system 710 to the user or to another machine or computer system”).
Kroeger does not specifically teach in which the output screen displays the calculated stop time. However, Nagata teaches the use of tracking the time used for each step (see at least [0145]: “Consequently, the first sucking surface 60A starts sucking the first side surface 4a of the object 4 using negative pressure, and the second sucking surface 62A starts sucking the second side surface 4b of the object 4 using negative pressure at time t6 in FIG. 16 (S306), and thus the distal end 52b of the first holder 52A and the distal end 54b of the second holder 54A are respectively fixed onto the first side surface 4a and the second side surface 4b of the object 4”).
Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.


A path condition acquiring step of acquiring path condition information including at least coordinates of a first via point which is a position of a reference point of a suction nozzle of the robot when the suction nozzle comes into contact with the object, (see at least col. 3, lines 40 – 66: “In some implementations, the method further includes identifying a plurality of overriding sequential new waypoints during the operating of the actuators of the robot based on the second segment and in response to identifying the new waypoints during the operating of the actuators of the robot based on the second segment: generating, by the real time trajectory generator, a third segment of a new trajectory toward a new first waypoint of the new waypoints, the third segment indicating the motion states of the actuators of the robot at each of a plurality of third segment times; providing, to the trajectory optimizer, third segment anticipated motion states of the motion states of the actuators, the third trajectory anticipated motion states being the motion states of the third segment for a third segment target time of the plurality of third segment times; operating the actuators of the robot based on the third segment until the third segment target time; generating, by the trajectory optimizer during the operating of the actuators of the robot based on the third segment, a fourth segment of the new trajectory, the fourth segment generated based on the one or more optimization parameters and based on the third segment anticipated motion states provided to the trajectory optimizer; and operating the actuators of the robot based on the fourth segment following the third segment target time. In some of those implementations, identifying the new waypoints is in response to a sensor event of the robot during the operating of the actuators of the robot based on the second segment”);
“The one or more kinematic constraints of the robot that may be utilized by the system in generating the first trajectory include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. The kinematic constraints may be determined in view of a dynamic model of the robot and utilized by the real time trajectory generator in generating the first trajectory”); 
While Kroeger teaches the specifics of the path condition, and finding the via points (waypoints) of specific parts of the path, and teaches the possible use of suction devices applied to this method of trajectory generation (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), Kroeger does not teach the specifics of the suction device, nor the fact that the waypoint is specifically calculated when the nozzle comes into contact with the object.
Nagata teaches the suction nozzle of the device, and the step of contacting the object with the suction nozzle (see at least [0046]: “According to still another aspect of the present disclosure, a holding method using a robot hand apparatus is provided. The robot hand apparatus includes a first holder having a first sucking surface that is bendable at any position and that sucks an object using negative pressure, a second holder arranged to oppose the first sucking surface of the first holder, and a driving mechanism that changes a distance between the first holder and the second holder. The method includes touching a distal end of the first holder on the object”). Given that Kroeger suggests the use of the suction device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the specifics of the suction device as taught by Nagata within the device and method as taught by Kroeger. One of ordinary skill in the art would have easily been able to extrapolate that the step of the nozzle coming into contact with the nozzle as outlined within Nagata would be set as a via point (or waypoint) as outlined in the method taught by Kroeger. Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Kroeger further teaches a pressurization distance and coordinate calculation step of calculating coordinates of a second via point which 46is a position of the reference point when the suction nozzle is pushed into the object, based on the path condition information (see at least col. 10 lines 49 – 58: “End effector 206 may define an abstract reference point 208. Reference point 208 may be a point of end effector 206 that traverses a particular path toward a target/last waypoint when robot 200 moves based on a trajectory generated to reach the target waypoint (while optionally encountering additional intermediate waypoints while traversing toward the target waypoint). In some implementations, reference point 208 may be a center of gravity of end effector 206, and/or a point near where end effector 206 attaches to robot 200, though this is not required”).
As described above, while Kroeger does not teach the specifics of the nozzle or the step of setting a via point as the specific location of the nozzle when it is pushed into the object, it does suggest the use of a suction device (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), and the step of setting via points (waypoints) along the planned route. Therefore, one of ordinary skill in the art would have easily been able to extrapolate that the step of the nozzle being pushed into the object as outlined within Nagata would be set as a via point (or waypoint) as outlined in the method taught by Kroeger. Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Further, Kroeger teaches a trajectory generation step of generating the trajectory of the suction nozzle which satisfies the path condition information and reaches an end point from a predetermined start point via the first via point and the second via point (see at least col 14, lines 3 – 15: “Logic 502 may provide control commands to the actuators 504a-n to accomplish one or more programmed tasks. Those control commands include commands that direct the actuators 504a-n to move to traverse one or more trajectories generated according to techniques described herein. Moreover, the logic 502 may optionally determine positions and/or other motion states of one or more actuators 504a-n, end effector 506, and/or a reference point based on sensor feedback and/or other techniques and provide indications of the motion states to trajectory generation system 550 to enable the trajectory generation system 550 to generate trajectories in view of the motion states according to techniques described herein”).
“Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), and the step of setting via points (waypoints) along the planned route. Therefore, one of ordinary skill in the art would have easily been able to extrapolate that the step of the nozzle coming into contact with the nozzle as outlined within Nagata would be set as a via point (or waypoint) as outlined in the method taught by Kroeger. Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 10, Kroeger teaches a program causing a computer to function as: 
A path condition acquisition unit configured to acquire path condition information including at least coordinates of a first via point which is a position of a reference point of a suction nozzle of the robot when the suction nozzle comes into contact with the object (see at least see at least col. 3, line 40 – col. 4 line 2: “In some implementations, the method further includes identifying a plurality of overriding sequential new waypoints during the operating of the actuators of the robot based on the second segment and in response to identifying the new waypoints during the operating of the actuators of the robot based on the second segment: generating, by the real time trajectory generator, a third segment of a new trajectory toward a new first waypoint of the new waypoints, the third segment indicating the motion states of the actuators of the robot at each of a plurality of third segment times; providing, to the trajectory optimizer, third segment anticipated motion states of the motion states of the actuators, the third trajectory anticipated motion states being the motion states of the third segment for a third segment target time of the plurality of third segment times; operating the actuators of the robot based on the third segment until the third segment target time; generating, by the trajectory optimizer during the operating of the actuators of the robot based on the third segment, a fourth segment of the new trajectory, the fourth segment generated based on the one or more optimization parameters and based on the third segment anticipated motion states provided to the trajectory optimizer; and operating the actuators of the robot based on the fourth segment following the third segment target time. In some of those implementations, identifying the new waypoints is in response to a sensor event of the robot during the operating of the actuators of the robot based on the second segment”);
And a velocity, an acceleration, and a jerk of the suction nozzle at the first via point (see at least col 8, lines 25 – 43: “The one or more kinematic constraints of the robot that may be utilized by the system in generating the first trajectory include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. The kinematic constraints may be determined in view of a dynamic model of the robot and utilized by the real time trajectory generator in generating the first trajectory”); 
While Kroeger teaches the specifics of the path condition, and finding the via points (waypoints) of specific parts of the path, and teaches the possible use of suction devices applied to this method of trajectory generation (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), Kroeger does not teach the specifics of the suction device, nor the fact that the waypoint is specifically calculated when the nozzle comes into contact with the object.
Nagata teaches the suction nozzle of the device, and the step of contacting the object with the suction nozzle (see at least [0046]: “According to still another aspect of the present disclosure, a holding method using a robot hand apparatus is provided. The robot hand apparatus includes a first holder having a first sucking surface that is bendable at any position and that sucks an object using negative pressure, a second holder arranged to oppose the first sucking surface of the first holder, and a driving mechanism that changes a distance between the first holder and the second holder. The method includes touching a distal end of the first holder on the object”). Given that Kroeger suggests the use of the suction device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the specifics of the suction device as taught by Nagata within the device and method as taught by Kroeger. One of ordinary skill in the art would have easily been able to extrapolate that the step of the nozzle coming into contact with the nozzle as outlined within Nagata would be set as a via point (or waypoint) as outlined in the method taught by Kroeger. Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would 
Kroeger further teaches a pressurization distance and coordinate calculation step of calculating coordinates of a second via point which 46is a position of the reference point when the suction nozzle is pushed into the object, based on the path condition information (see at least col. 10 lines 49 – 58: “End effector 206 may define an abstract reference point 208. Reference point 208 may be a point of end effector 206 that traverses a particular path toward a target/last waypoint when robot 200 moves based on a trajectory generated to reach the target waypoint (while optionally encountering additional intermediate waypoints while traversing toward the target waypoint). In some implementations, reference point 208 may be a center of gravity of end effector 206, and/or a point near where end effector 206 attaches to robot 200, though this is not required”).
As described above, while Kroeger does not teach the specifics of the nozzle or the step of setting a via point as the specific location of the nozzle when it is pushed into the object, it does suggest the use of a suction device (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), and the step of setting via points (waypoints) along the planned route. Therefore, one of ordinary skill in the art would have easily been able to extrapolate that the step of the nozzle being pushed into the object as outlined within Nagata would be set as a via point (or waypoint) as outlined in the method taught by Kroeger. Such a modification would provide the benefit of being 
Further, Kroeger teaches a trajectory generation step of generating the trajectory of the suction nozzle which satisfies the path condition information and reaches an end point from a predetermined start point via the first via point and the second via point (see at least col 14, lines 3 – 15: “Logic 502 may provide control commands to the actuators 504a-n to accomplish one or more programmed tasks. Those control commands include commands that direct the actuators 504a-n to move to traverse one or more trajectories generated according to techniques described herein. Moreover, the logic 502 may optionally determine positions and/or other motion states of one or more actuators 504a-n, end effector 506, and/or a reference point based on sensor feedback and/or other techniques and provide indications of the motion states to trajectory generation system 550 to enable the trajectory generation system 550 to generate trajectories in view of the motion states according to techniques described herein”).
As described above, while Kroeger does not teach the specifics of the nozzle it does suggest the use of a suction device (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), and the step of setting via points (waypoints) along the planned route. Therefore, one of 

Regarding claim 11, Kroeger teaches a robot system comprising: 
A robot configured to convey an object (see at least col. 10, lines 31 – 48: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object). More generally, other types of end effectors may include but are not limited to drills, brushes, force-torque sensors, cutting tools, deburring tools, welding torches, and so forth. In some implementations, end effector 206 may be removable, and various types of modular end effectors may be installed onto robot 200, depending on the circumstances”); 
A trajectory generation device configured to generate a trajectory of the robot (see at least col. 11, lines 21 – 26: “The first segment 220A is traversed based on a first segment of the trajectory generated by a real time trajectory generator as described herein and the second segment is traversed based on a second segment of the trajectory generated by a trajectory optimizer as described herein”); 
And a control device configured to control the robot based on the generated trajectory (see at least col. 12, lines 25 – 43: “FIG. 4A illustrates an example of a real time trajectory generator 552 identifying a first waypoint of a set of waypoints 470 and generating a first segment of a trajectory based on the first waypoint. The real time trajectory generator 552 provides the first segment to a robot 500 for traversal of the first segment by the robot 500 for N control cycles. For example, the real time trajectory generator may be implemented by one or more processors of the robot and may provide the first segment as control commands to drivers of actuators of the robot. The real time trajectory generator 552 also provides, to the trajectory optimizer 554, anticipated motion states for actuators of the robot at control cycle N based on the first segment. The trajectory optimizer 554 generates a second segment of the trajectory based on the anticipated motion states and based on one or more (e.g., all) waypoints of the set of waypoints 470. The trajectory optimizer 554 provides the second segment to the robot 500 for traversal of the second segment by the robot 500 following the Nth control cycle”), 
Wherein the robot includes a suction nozzle configured to suction the object at a tip end of a link (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”).

A path condition acquisition unit configured to acquire path condition information including at least coordinates of a first via point which is a position of a reference point of a suction nozzle of the robot when the suction nozzle comes into contact with the object (see at least see at least col. 3, line 40 – col. 4 line 2: “In some implementations, the method further includes identifying a plurality of overriding sequential new waypoints during the operating of the actuators of the robot based on the second segment and in response to identifying the new waypoints during the operating of the actuators of the robot based on the second segment: generating, by the real time trajectory generator, a third segment of a new trajectory toward a new first waypoint of the new waypoints, the third segment indicating the motion states of the actuators of the robot at each of a plurality of third segment times; providing, to the trajectory optimizer, third segment anticipated motion states of the motion states of the actuators, the third trajectory anticipated motion states being the motion states of the third segment for a third segment target time of the plurality of third segment times; operating the actuators of the robot based on the third segment until the third segment target time; generating, by the trajectory optimizer during the operating of the actuators of the robot based on the third segment, a fourth segment of the new trajectory, the fourth segment generated based on the one or more optimization parameters and based on the third segment anticipated motion states provided to the trajectory optimizer; and operating the actuators of the robot based on the fourth segment following the third segment target time. In some of those implementations, identifying the new waypoints is in response to a sensor event of the robot during the operating of the actuators of the robot based on the second segment”);
And a velocity, an acceleration, and a jerk of the suction nozzle at the first via point (see at least col 8, lines 25 – 43: “The one or more kinematic constraints of the robot that may be utilized by the system in generating the first trajectory include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. The kinematic constraints may be determined in view of a dynamic model of the robot and utilized by the real time trajectory generator in generating the first trajectory”); 
While Kroeger teaches the specifics of the path condition, and finding the via points (waypoints) of specific parts of the path, and teaches the possible use of suction devices applied to this method of trajectory generation (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), Kroeger does not teach the specifics of the suction device, nor the fact that the waypoint is specifically calculated when the nozzle comes into contact with the object.
Nagata teaches the suction nozzle of the device, and the step of contacting the object with the suction nozzle (see at least [0046]: “According to still another aspect of the present disclosure, a holding method using a robot hand apparatus is provided. The robot hand apparatus includes a first holder having a first sucking surface that is bendable at any position and that sucks an object using negative pressure, a second holder arranged to oppose the first sucking surface of the first holder, and a driving mechanism that changes a distance between the first holder and the second holder. The method includes touching a distal end of the first holder on the object”). Given that Kroeger suggests the use of the suction device, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the specifics of the suction device as taught 
Kroeger further teaches a pressurization distance and coordinate calculation step of calculating coordinates of a second via point which 46is a position of the reference point when the suction nozzle is pushed into the object, based on the path condition information (see at least col. 10 lines 49 – 58: “End effector 206 may define an abstract reference point 208. Reference point 208 may be a point of end effector 206 that traverses a particular path toward a target/last waypoint when robot 200 moves based on a trajectory generated to reach the target waypoint (while optionally encountering additional intermediate waypoints while traversing toward the target waypoint). In some implementations, reference point 208 may be a center of gravity of end effector 206, and/or a point near where end effector 206 attaches to robot 200, though this is not required”).
As described above, while Kroeger does not teach the specifics of the nozzle or the step of setting a via point as the specific location of the nozzle when it is pushed into the object, it does suggest the use of a suction device (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), and the step of setting via points (waypoints) along the planned route. Therefore, one of ordinary skill in the art would have easily been able to extrapolate that the step of the nozzle being pushed into the object as outlined within Nagata would be set as a via point (or waypoint) as outlined in the method taught by Kroeger. Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Further, Kroeger teaches a trajectory generation step of generating the trajectory of the suction nozzle which satisfies the path condition information and reaches an end point from a predetermined start point via the first via point and the second via point (see at least col 14, lines 3 – 15: “Logic 502 may provide control commands to the actuators 504a-n to accomplish one or more programmed tasks. Those control commands include commands that direct the actuators 504a-n to move to traverse one or more trajectories generated according to techniques described herein. Moreover, the logic 502 may optionally determine positions and/or other motion states of one or more actuators 504a-n, end effector 506, and/or a reference point based on sensor feedback and/or other techniques and provide indications of the motion states to trajectory generation system 550 to enable the trajectory generation system 550 to generate trajectories in view of the motion states according to techniques described herein”).
As described above, while Kroeger does not teach the specifics of the nozzle it does suggest the use of a suction device (see at least col. 9, line 54 – col. 10, line 5: “Robot 200 also includes an end effector 206. As used herein, “end effector” may refer to a variety of tools that may be operated by robot 200 in order to accomplish various tasks. In FIGS. 2 and 3 herein, for example, end effector 206 takes the form of a claw with two opposing “fingers” or “digits.” The claw is one type of “gripper” known as an “impactive” gripper. Other types of grippers may include but are not limited to “ingressive” (e.g., physically penetrating an object using pins, needles, etc.), “astrictive” (e.g., using suction or vacuum to pick up an object), or “contigutive” (e.g., using surface tension, freezing or adhesive to pick up object)”), and the step of setting via points (waypoints) along the planned route. Therefore, one of ordinary skill in the art would have easily been able to extrapolate that the step of the nozzle coming into contact with the nozzle as outlined within Nagata would be set as a via point (or waypoint) as outlined in the method taught by Kroeger. Such a modification would provide the benefit of being able to pick up objects reliably with the suction force, which is well known in the art to be more effective at handling soft or deformable products without damaging them, while still utilizing the methods outlined within Kroeger, and would therefore have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Regarding claim 12, the combination of Kroeger and Nagata teaches the robot system according to claim 11.
Kroeger teaches wherein the robot system further comprises: an imaging device configured to take an image including the object at an angle of view, and a work instruction device configured to set coordinates of the first via point based on the image (see at least col. 6, lines 22 – 40: “As one example of a set of stored waypoints retrieved from memory, the waypoints may be waypoints defined as part of a program or task being executed by the robot. For instance, the robot may be programmed to move a reference point of the robot from a current position to one or more waypoints upon occurrence of one or more events, such as upon the occurrence of certain output from one or more sensors of the robot. As one example of an automatically determined set of waypoints, a component of a robot (e.g., a higher level path planner) may determine the waypoints based on analysis of data from one or more sensors of the robot. For instance, the component of the robot may analyze image data from a camera, depth data from a depth sensor, etc. to detect an object and may utilize a position of the object to generate one or more waypoints to reach the object. Also, for instance, the component of the robot may analyze image data and/or depth data to detect obstacles and may determine one or more positions that avoid one or more of the obstacles as the waypoints”).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger, Nagata, and Tan, (US-20170173790-A1), hereinafter Tan.
Regarding claim 6, the combination of Kroeger and Nagata teaches the trajectory generation device according to claim 2. 
Tan teaches wherein 44the path condition information further includes a maximum acceleration and a maximum jerk of the suction nozzle at the first via point, the trajectory generation device further comprising: 
A path condition re-calculation unit configured to correct the velocity, the acceleration, or the jerk at the first via point included in the path condition information based on the maximum acceleration and the maximum jerk of the suction nozzle at the first via point included in the path condition information (see at least [0063]: “This velocity controller 406 may include two parts: a first outer loop to calculate the velocity compensation signal, and a second outer loop for generating the drive signal. Optionally, the first loop may be configured by a user. The first outer loop may utilize the position of the manipulator 150 and/or the end-effector 160 and the succeeding via-point to calculate an error value. Based on the error value, the velocity controller 406 may generate a velocity compensation signal. The velocity compensation signals may be configured to adjust a velocity of the manipulator 150 and/or the end-effector 160 to reduce the error value”).


Regarding claim 7, the combination of Kroeger, Nagata, and Tan teaches the trajectory generation device according to claim 6.
Kroeger further teaches wherein the path condition information further includes a maximum acceleration and a maximum jerk of the suction nozzle at the third via point (see at least col. 8, 25 – 43: “The one or more kinematic constraints of the robot that may be utilized by the system in generating the first trajectory include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. The kinematic constraints may be determined in view of a dynamic model of the robot and utilized by the real time trajectory generator in generating the first trajectory. As described herein, in some implementations the minimum/maximum accelerations utilized by the real time trajectory generator in generating the first segment may be asymmetric acceleration constraints. As a result, in those implementations the motion states for the actuators for the first segment are determined in view of the asymmetric acceleration constraints and the anticipated motion states that are provided to the trajectory optimizer in block 108 (described below) are resultantly affected by the asymmetric acceleration constraints”).
Kroeger does not teach, but Tan teaches wherein the path condition re-calculation unit is configured to correct the velocity, the acceleration, or the jerk at the third via point included in the path condition information based on the maximum acceleration and the maximum jerk of the suction nozzle at the third via point included in the path condition information (see at least [0063]: “This velocity controller 406 may include two parts: a first outer loop to calculate the velocity compensation signal, and a second outer loop for generating the drive signal. Optionally, the first loop may be configured by a user. The first outer loop may utilize the position of the manipulator 150 and/or the end-effector 160 and the succeeding via-point to calculate an error value. Based on the error value, the velocity controller 406 may generate a velocity compensation signal. The velocity compensation signals may be configured to adjust a velocity of the manipulator 150 and/or the end-effector 160 to reduce the error value”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tan into the disclosures of Kroeger and Nagata because it would allow the robotic arm to operate more safely, and prevent errors caused by operating outside of the established maximum values.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger, Nagata, Tan, and Nagarajan (US-9975244-B1), hereinafter Nagarajan. 
Regarding claim 8, the combination of Kroeger, Nagata, and Tan teaches the trajectory generation device according to claim 7.
Nagarajan teaches wherein the path condition re-calculation unit is configured to correct at least one of the maximum acceleration and the maximum jerk of the suction nozzle at the first via point, and the maximum acceleration and the maximum jerk of the suction nozzle at the third via point included in the path condition information (see at least description [0024]: “The kinematic motion constraints 282 define constraints for each of the actuators. The kinematic motion constraints 282 may include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. As described herein, one or more of the kinematic motion constraints 282 may be dynamically adjusted by the system 220 in response to determining that one or more additional constraints will violated by prior trajectories (e.g., trajectories that are currently being implemented). For example, the system 220 may adjust one or more acceleration constraints for one or more actuators based on one or more determined violations of an additional constraint, and the adjusted acceleration constraint(s) may be used in generating trajectories 288 by the trajectory generator 286 in lieu of acceleration constraint(s) utilized in a prior iteration of generating trajectories 288 by the trajectory generator 286. Additional description of the system 220 is provided below”), in accordance with at least one of a mass and a suction surface state of the object, coordinates and posture of the suction nozzle, and an acceleration direction of the suction nozzle.
While Nagarajan does not teach wherein the correction is done in accordance with at least one of a mass and a suction surface state of the object, coordinates and posture of the suction nozzle, and an acceleration direction of the suction nozzle, Kroeger teaches taking the coordinates and posture of the end effector into account (see at least col. 8, lines 25 – 43: “The one or more kinematic constraints of the robot that may be utilized by the system in generating the first trajectory include, for example, minimum/maximum velocities, minimum/maximum positions, minimum/maximum accelerations, minimum/maximum jerks, and/or minimum/maximum jounces. The kinematic constraints may be determined in view of a dynamic model of the robot and utilized by the real time trajectory generator in generating the first trajectory. As described herein, in some implementations the minimum/maximum accelerations utilized by the real time trajectory generator in generating the first segment may be asymmetric acceleration constraints. As a result, in those implementations the motion states for the actuators for the first segment are determined in view of the asymmetric acceleration constraints and the anticipated motion states that are provided to the trajectory optimizer in block 108 (described below) are resultantly affected by the asymmetric acceleration constraints”). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nagarajan with the disclosures of Kroeger, Nagata and tan because the modification would allow the values used to be more responsive to the traveled trajectories, and therefore allowing for more trajectories to be realistically used.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Hosek (US-20030108415-A1) teaches a method of generating time optimum trajectories for a robotic arm.
Sonner (US-20110224815-A1) teaches a path planning method for an industrial robotic arm.
Gotou (US-9415511-B2) teaches a method of path planning for picking up objects with a gripper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH NELESKI whose telephone number is (571) 272-6064. The examiner can normally be reached 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM MOTT can be reached on 571 – 270 – 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/E.R.N./Examiner, Art Unit 3664  

/ADAM R MOTT/Supervisory Patent Examiner, Art Unit 3664